t c memo united_states tax_court danon eugene wesley petitioner v commissioner of internal revenue respondent docket no filed date danon eugene wesley pro_se bryan e sladek for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure with regard to petitioner’s federal_income_tax liability for and a 25-percent addition_to_tax under sec_6651 for failure_to_file his tax_return timely after a concession by petitioner the issues for decision are whether petitioner was engaged in the trade_or_business of recording and producing music during and whether he is liable for the addition_to_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in detroit michigan at the time he filed his petition petitioner’s primary employment for the year in issue was as an engineer petitioner has written and recorded music since at least between and petitioner occasionally sent taped recordings of his music to various record companies in the hopes of obtaining a recording contract petitioner recorded these tapes at a local recording studio petitioner saved receipts from some of these visits to the recording studio specifically those from late and early which total approximately dollar_figure in petitioner spent dollar_figure to purchase and install professional recording equipment in his home petitioner filed his form_1040 u s individual_income_tax_return for on date petitioner reported gross wages of dollar_figure from his employment as an engineer in he claimed the dollar_figure that he spent to purchase and install the home recording equipment as an expense related to his business as a recording studio producer on his schedule c profit or loss from business for petitioner received no income from his recording activity in and thus reported a net business loss of dollar_figure for that year as of the time of trial of this case in date petitioner had not received any income from his recording activity opinion sec_162 permits a taxpayer to deduct ordinary and necessary expenses_incurred during the taxable_year in carrying on any trade_or_business sec_183 generally limits the amount_of_deductions for an activity not entered into for profit to the amount of the activity’s income see sec_183 the notice_of_deficiency determined that the costs of petitioner’s recording activities were startup expenses not currently deductible the parties agree however that the controlling issue is whether petitioner was engaged in a trade_or_business with regard to his recording activity during we decide that issue on the preponderance_of_the_evidence regardless of the burden_of_proof in order to establish that he was engaged in a trade_or_business the taxpayer must be continuously and regularly involved in the activity for the primary purpose of making a profit 480_us_23 see also sec_1_183-2 income_tax regs whether the taxpayer engages in an activity with the primary purpose of making a profit is a question of fact to be resolved based on all the facts and circumstances in a particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while the focus of the test for whether a taxpayer engaged in an activity with the intention of making a profit is on the subjective intention of the taxpayer greater weight is given to the objective facts than is given to the taxpayer’s mere statement of his intent see stasewich v commissioner tcmemo_2001_30 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be weighed when considering whether a taxpayer engaged in an activity for profit no one factor is determinative of whether an activity is engaged in for profit 722_f2d_695 11th cir affg 78_tc_471 golanty v commissioner supra pincite sec_1_183-2 income_tax regs the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity sec_1_183-2 income_tax regs the maintenance of complete and accurate books_and_records and other indications that petitioner conducted his recording activity in a businesslike manner would indicate that petitioner may have engaged in the activity for profit see sec_1 b income_tax regs petitioner did not however carry on his recording activity in a businesslike manner petitioner did not keep regular records of expenses and has presented to the court only a few receipts for studio time in the latter part of and early years before the year in issue there is no evidence that his expenditure of dollar_figure was an ordinary and necessary business expenditure for a profit-seeking recording artist in a similar situation see dickie v commissioner tcmemo_1999_138 a taxpayer’s substantial investment of time and effort in carrying on an activity especially if the activity does not have many personal or recreational aspects may indicate that the taxpayer has a profit objective see sec_1_183-2 income_tax regs even if a taxpayer devotes little time and effort to the activity a profit objective may be indicated by his employment of qualified persons to conduct the activity for him see id there is no evidence regarding how much time petitioner spent pursuing his recording activity during the year in issue petitioner’s effort with regard to his recording activity in prior years consisted of occasionally sending taped submissions to record companies in the hopes of attaining a recording contract there is no evidence of regular or continuous steps to promote his recording endeavors prior to or during the year in issue petitioner did not devote the time and effort commensurate with the profit-seeking pursuit of developing a recording business see mcmillan v commissioner tcmemo_1989_441 although a taxpayer receives no income from operating his enterprise he may intend to derive a profit from the potential appreciation of his business_assets see sec_1_183-2 income_tax regs there is no evidence that petitioner’s recording equipment would potentially appreciate and we infer that such equipment would instead experience wear_and_tear over time and thus depreciate in value a taxpayer’s success in carrying on similar activities and a history of income with respect to his current activity may be evidence of a profit-seeking motivation in engaging in the activity see sec_1_183-2 through income_tax regs although petitioner had engaged in his recording activity since at least petitioner received no income and had no success from his endeavors in or prior to the year in issue in the decade since the taxable_year in issue petitioner has received no income from his recording activity substantial income from sources other than the activity may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs a taxpayer with substantial income unrelated to the activity can more readily afford a hobby see stasewich v commissioner supra petitioner earned a substantial income in from his employment as an engineer and had the financial means to make a large expenditure for an unrelated personal pursuit or hobby finally the presence of personal motives and recreational elements in carrying on an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs although musical and artistic endeavors generally have personal and recreational elements a taxpayer’s personal enjoyment in pursuing the activity is not sufficient to negate a profit_motive if the other factors listed in sec_1_183-2 income_tax regs indicate such profit_motive see id the economic factors discussed above collectively support the conclusion that petitioner was not engaged in his recording activity for profit the personal and recreational elements inherent in that activity are the most compelling factors in this case the preponderance_of_the_evidence leads to the conclusion that the activity was not engaged in for profit petitioner relies on 74_tc_525 affd without published opinion 681_f2d_805 3d cir for support of his position that his attempts at obtaining a recording contract amount to an active trade_or_business in that case we held that the taxpayer was engaged in the trade_or_business of being an author because his primary effort was directed toward his self-employment as a writer he spent a significant amount of time working on his book he had been paid for his works in prior years and he was actively attempting to have his book published gestrich v commissioner supra pincite for the reasons set forth above petitioner’s case is distinguishable from gestrich petitioner also relies on a case in which the court_of_appeals for the tenth circuit reversed a lower court’s oral finding that a taxpayer was not engaged in a trade_or_business as a photographic journalist or author where the taxpayer spent hours per week on his nature photography project shot rolls of film produced big_number slides submitted his work unsuccessfully to several publishers and maintained detailed technical records regarding his endeavor to produce a photographic book 674_f2d_1359 10th cir the appellate court in that case did not make its own finding that the taxpayer was engaged in a trade_or_business with regard to his photographic endeavor but remanded the case to the trial_court to resolve the questions of whether the taxpayer was primarily motivated by his love of photography as a hobby or by a good_faith expectation of profit and whether the taxpayer devoted enough time over a substantial period to be engaged in a trade_or_business id pincite the district_court was warned on remand that the mere fact that a taxpayer author has not yet produced a book does not necessitate the conclusion that he is not engaged in a trade_or_business id pincite the court_of_appeals for the tenth circuit in snyder emphasized that a taxpayer must both possess a good_faith profit- making purpose and spend a substantial amount of time over a significant period engaged in the activity in order for that activity to be considered a trade_or_business id pincite for the reasons stated above including the minimal time and effort disclosed in the record we conclude that petitioner was not engaged in a trade_or_business with regard to his recording activity respondent also determined an addition_to_tax for late filing pursuant to sec_6651 because petitioner did not file his return until date there is no evidence that petitioner applied for an extension of time to file his return the parties have stipulated that petitioner filed his return late the stipulation satisfies respondent’s burden of production under sec_7491 with respect to additions to tax and penalties to avoid the addition_to_tax for late filing petitioner has the burden of proving that the failure_to_file did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301_6651-1 proced admin regs because petitioner failed to present any explanation for his late filing respondent’s determination with regard to the sec_6651 addition_to_tax is sustained to reflect the foregoing decision will be entered for respondent
